   Case 2:19-cv-00280-MHT-JTA Document 23 Filed 05/27/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MELVIN LEWIS SEALEY,                  )
                                      )
        Plaintiff,                    )
                                      )           CIVIL ACTION NO.
        v.                            )             2:19cv280-MHT
                                      )                  (WO)
JONES WALKER, LLP,                    )
                                      )
        Defendant.                    )

                                 OPINION

    Plaintiff filed this lawsuit asserting claims that

attorneys for a bank engaged in fraudulent acts during

a foreclosure on his property.                     This lawsuit is now

before the court on the recommendation of the United

States       Magistrate     Judge    that       defendant’s     motion   to

dismiss       be    granted    and    this       case   dismissed     with

prejudice,         that   defendant’s      motion    for   sanctions     be

denied,      and    that   costs     be    taxed    against     plaintiff.

There are no objections to the recommendation.                      After

an independent and de novo review of the record, the

court        concludes        that        the      magistrate      judge’s

recommendation should be adopted.
Case 2:19-cv-00280-MHT-JTA Document 23 Filed 05/27/20 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 27th day of May, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
